Title: From James Madison to James Monroe, 18 October 1813
From: Madison, James
To: Monroe, James


Dear SirOcr. 18. 1813
I have just recd. the gratifying confirmation of the late accts. from L. Ontario, with the important addition from Harrison of the 5th. inst: These successive events will be deeply felt by the Creeks & other Southern Indians, but not in time to prevent the sequel of the disaster at Fort Mimms or the heavy expence occasioned by the preparations for the Creek war.
I shall soon be on the road for W. Communications put into the mail after Wednesday will not be here before I set out. Those forwarded on that day will reach me. Be so good as to have the post office at Washington apprized of this, with a request that they will retain whatever may be addressed to me, & cannot be forwarded by the mail of Wednesday. Affece. respects
J. Madison
